DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-5, 7-13, and 15-16 remain pending, and are rejected.
Claims 6 and 14 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 4/8/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 4/8/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive:
Notably, Applicant argues that the instant claims are not directed to a judicial exception and the abstract grouping of certain methods of organizing human activity, and address a problem of high management costs and logistical overhead for telecommunications providers. Arguments are made that the instant claims provide a practical application because of elements such as providing the products/services of a third party provider, storing agreements between a telecommunication provider and customers, customizing billing details, displaying a product based on the agreement, providing the product/services of third party providers to customers, and providing the products/services with different 
Examiner respectfully disagrees. The instant claims are wholly directed to the providing of products/services to a consumer and the billing for those products/services, which is a commercial activity and falls under the abstract grouping of certain methods of organizing human activity. There are not technical elements to the instant claims, except that they are executed by a processor. The processor coupled to a memory are not integral to the claims, but merely provide the abstract idea a general link to a technical environment so that it may be implemented over a network. The purported problem of high management costs and logistical overhead is not a technical matter, but only a commercial one. All the elements that are listed as integrating the abstract idea into a practical application are abstract processes of marketing and conducting transactions, and provide no application of technology. Furthermore, the purported improvements to data processing and storage and network bandwidth are not discussed in the Applicant’s specification, and only improve the efficiency of the abstract idea. The ability of the computer or any technology to process/store data and network bandwidth efficiency are unchanged. If there are any improvements, it is not in any computer function or technology, but only in the efficiency of the abstract idea itself. There is also no suggestion in the Applicant’s disclosure that the server is any particular server. Cited paragraph [0023] refer to the server with a very high level of generality, such as that it may be a cloud-server, content server, application server, etc. In that regard, it can be interpreted that any known server can function as the server in the instant application. As discussed above, the only recitation of any technology is in that the process is executed by a processer coupled with a memory. There is no other technology, and nothing to provide significantly more than the abstract idea. The performance of displaying products/services or pricing based on an agreement is an abstract idea itself and cannot provide significantly more.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Applicant argues that the cited reference (Meyer) is not analogous art because the disclosure discusses a MVNE typically not having a relationship with end-user customers. However, the disclosure is merely the background portion of the specification and discloses the limitations of the instant claims.
Further arguments are made in the cited portions of Meyer for claim 1. The Applicant argues that Meyer only discloses very generic parts of a computer and do not contribute to the novelty of the computer implemented system in the claims. Arguments are made against the cited portion of the catalog of products/services of third party providers in that the icons in Meyer link to the third party provider, and does not disclose third party providers and presenting bundles of disparate products/services. Further arguments are made that Meyer does not disclose agreements, as it only discloses operator information, rate plans, and account information. Arguments are also made that the cited portion of Meyer does not disclose the specific process of overriding the price and managing details of the products/services including details that are visible to the customers.
Examiner respectfully disagrees. The instant claims disclose the limitations at a high level of generality. While the Applicant may have intended to claim more specific subject matter, the claims themselves are very broad and the particularities argued are not present in the claims. The display of icons of products/services from third party providers is a catalog displaying the products/services of those third party providers. The argued portion of Meyer in paragraph [0077] discloses where it is multiple providers that display their products/services on the single system, and thus are third party. The rate plans and account information are the agreement information, as the agreement for a service for a specific rate and terms.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-5 and 7-8 are directed to a system, which is an apparatus. Claims 9-13 and 15-16 are directed to a method, which is a process. Therefore claims 1-18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of providing customers with a catalog of products/services and billing them:
a product/service catalog configured to include one or more products/services of one or more third party providers;
one or more agreements between a telecommunications provider and at least one of one or more customers and/or the one or more third party providers;
customize billing details of the one or more products/services to be marketed to the one or more customers using the one or more agreements
display a select product/service to a select customer based on the one or more agreements;
provide the one or more products/services of the one or more third party providers to the one or more customer of the telecommunication provider; and
provide the one or more products/services with different pricing and/or service level guarantees to different customers based on the one or more agreements.


Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite the following additional limitations:
a processor coupled to a memory, the processor configured to communicate over a network with disparately located one or more clients, the processor configured to execute the following computer-executable instructions stored in the memory;
an enrollment module;
a configuration module;

Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
 Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (include one or more products/services…, etc.), performing repetitive calculations (customize billing details…, etc.), and storing and retrieving information in memory (include one or more agreements…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 9 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional 

Dependent claims 2-5, 7-8, 10-13, and 15-16 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for providing a catalog of products/services and billing for the products/services. Thus, each of claims 2-6, 7-8, 10-13, and 15-16 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-5, 7-8, 10-13, and 15-16 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by Meyer (US 20120202449 A1) in view of Hendricks (US 8,588,395 B2).

Regarding Claim 1: Meyer discloses a system comprising:
a processor coupled to a memory, the processor configured to communicate over a network with disparately located one or more clients, the processor configured to execute the following computer-executable instructions stored in the memory; Meyer discloses a platform that communicates with a plurality of tenant devices through a network (Meyer: [0027]; see also: [0049]; Fig. 17, #957,959).
a product/service catalog configured to include one or more products/services of one or more third party providers; Meyer discloses displaying a catalog for customers to view product offerings of third party service providers (Meyer: [0028]; see also: [0039]; [0057]; [0074-0078]; Table 1; [0085]; Fig. 1, #133).
an enrollment module configured to store one or more agreements between a telecommunications provider and at least one of one or more customers or the one or more third party providers; Meyer discloses databases of customer accounts and can manage customer information and current services (Meyer: [0042]; see also: [0054]; [0060]; Fig. 1, #135).
a configuration module configured to customize billing details of the one or more products/services to be marketed to the one or more customers using the one or more agreements. Meyer discloses an engine to make up a customer’s invoice based on customer price plans and the products and services relevant to the user (Meyer: [0067-0072]; see also: [0053]; [0056]; [0060]).


Meyer does not explicitly teach a system comprising:
wherein, the reseller exchange system is configured to display a select product/service to a select customer based on the one or more agreements;
wherein, the reseller exchange system is configured to provide the one or more products/services of the one or more third party providers to the one or more customer of the telecommunication provider; and
wherein, the reseller exchange system is configured to provide the one or more products/services with different pricing and/or service level guarantees to different customers based on the one or more agreements.
Notably, however, Meyer does disclose displaying products offerings of third party service providers (Meyer: [0028]) and containing customer account and subscription data (Meyer: Table 1).
To that accord, Hendricks does teach a system comprising:
wherein, the reseller exchange system is configured to display a select product/service to a select customer based on the one or more agreements; Hendricks teaches selecting offers to display to the customer, such as service upgrade offers for a service the customer is currently subscribed to (i.e. agreement) (Hendricks: col. 7, ln. 6-27).
wherein, the reseller exchange system is configured to provide the one or more products/services of the one or more third party providers to the one or more customer of the telecommunication provider; Hendricks teaches presenting the selected offers to the customer (Hendricks: col. 7, ln. 26-35).
wherein, the reseller exchange system is configured to provide the one or more products/services with different pricing and/or service level guarantees to different customers based on the one or more agreements. Hendricks teaches offering discounts for the high level service package based on the customer being currently subscribed to a service (Hendricks: col. 7, ln. 15-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting and providing of products/services based on agreement information and providing different pricing based on the agreement to the invention of Meyer. One of 

Regarding Claim 2: Meyer in view of Hendricks discloses the limitations of claim 1 above.
Meyer does not explicitly teach check discounts offered to the customer and calculate a special price for the one or more products/services based on the one or more agreements. 
Notably, however, Meyer does disclose data containing customer account and subscription data (Meyer: Table 1).
To that accord, Hendricks does teach check discounts offered to the customer and calculate a special price for the one or more products/services based on the one or more agreements. Hendricks teaches offering discounts for the high level service package based on the customer being currently subscribed to a service (Hendricks: col. 7, ln. 15-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the checking for discounts and a special price based on the agreement to the invention of Meyer. One of ordinary skill in the art would have been motivated to do so in order to upsell products for maximum additional revenue by using specific customer account information (Hendricks: col. 1, ln. 29-39).

Regarding Claim 3: Meyer in view of Hendricks discloses the limitations of claim 1 above.
Meyer further discloses wherein the configuration module is configured to manage details of the products/services including details that are visible to the one or more customer(s) and details that are for internal reference. Meyer discloses providing details of the products, such as pricing, and centralizing information that can be used to dynamically calculate discounts for customers based on their profiles and usages (Meyer: [0069]; see also: [0056]; [0079]; [0086]).

Regarding Claim 4: Meyer in view of Hendricks discloses the limitations of claim 1 above.
Meyer further discloses wherein the configuration module is configured to override standard pricing on any individual transaction. Meyer discloses dynamically calculating eligibility for discounts 

Regarding Claim 5: Meyer in view of Hendricks discloses the limitations of claim 1 above.
Meyer further discloses wherein the reseller exchange system is configured to allow the telecommunications provider to assemble a bundle of the one or more products/services of the one or more third party providers, and present said bundle of products/services as a single product/service to the customer. Meyer discloses bundling products across different business lines into new packages (Meyer: [0078]; see also: [0057]; [0074]).

Regarding Claim 7: Meyer in view of Hendricks discloses the limitations of claim 1 above.
Meyer further discloses a billing configuration module configured to add a charge for any product for any product or service procured by the telecommunications provider’s customer(s) to a customer’s regular bill. Meyer discloses calculating charges for a multiple of products and services of the customer on a consolidated bill or separately (Meyer: [0068]).

Regarding Claim 8: Meyer in view of Hendricks discloses the limitations of claim 1 above.
Meyer further discloses a billing configuration module to communicate with a telecommunications provider’s accounts payable system to accurately pay the one or more third party providers. Meyer discloses the engine handling third party billing to support the needs of distribution partners and revenue sharing (Meyer: [0072]; see also: [0106]; Fig. 1, #123).

Regarding Claim 9: Claim 9 recites substantially similar limitations as claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.

Regarding Claim 10: Claim 10 recites substantially similar limitations as claim 2. Therefore, claim 10 is rejected under the same rationale as claim 2 above.

Regarding Claim 11: Claim 11 recites substantially similar limitations as claim 3. Therefore, claim 11 is rejected under the same rationale as claim 3 above.

Regarding Claim 12: Claim 12 recites substantially similar limitations as claim 4. Therefore, claim 12 is rejected under the same rationale as claim 4 above.

Regarding Claim 13: Claim 13 recites substantially similar limitations as claim 5. Therefore, claim 13 is rejected under the same rationale as claim 5 above.

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 7. Therefore, claim 15 is rejected under the same rationale as claim 7 above.

Regarding Claim 16: Claim 16 recites substantially similar limitations as claim 8. Therefore, claim 16 is rejected under the same rationale as claim 8 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625